Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.


The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.

Ahmed et al. (U.S. Pre-Grant Publication No. 2015/0234888, hereinafter referred to as Ahmed888) teaches one or more computer storage media storing computer-useable instructions that, when used by a computing device, cause the computing device to perform operations, the operations comprising (Paras. [0326]-[0327]):
applying one or more transforms to each predicate statement from a plurality of predicate statements to generate a matrix and a set of reduced predicate statements,
Ahmed888 teaches applying a transform to query predicates to generate a disjunctive normal form, where “the disjunctive normal form of a query is stored as a matrix, and the matrix is used by the query processor and/or costing mechanism for generating and/or costing various states using a selected OR-expansion technique” and “the matrix representation is used for predicates that have been converted into DNF” (Paras. [0293]-[0296])
the matrix including conjunctive predicates or disjunctive predicates from the predicate statements,
Ahmed888 teaches “the OR-expansion transformation converts the given, potentially nested, disjunctive predicates into DNF, including broken up independent conjunctive predicates” (Para. [0049]) thereby teaching the matrix including conjunctive or disjunctive predicates from a predicate statement.
the set of reduced predicate statements generated by removing the conjunctive predicates or disjunctive predicates from the predicate statements added to the matrix;
Ahmed888 teaches removing the conjunctive or disjunctive predicates from the predicate statement by teaching “for example, a simplified DNF for "…WHERE (lname="Smith" OR lname="Jones") AND age=30" is "…WHERE A OR B." In the example, A represents the conjunctive combination "lname="Smith" AND age=30," and B represents the conjunctive combination "lname="Jones" AND age=30." (Para. [0293])
generating a hybrid inverted index that includes a mapping of predicate values for variables to predicates from the matrix and the set of reduced predicate statements; and
Ahmed888 teaches a hybrid inverted index for mapping predicate values for variables to predicates from the matrix and the set of reduced predicate statements by teaching using index accesses on individual columns, such as T1.x and T2.y (Paras. [0049-[0051]) and by teaching “the overall plan performance may improve by using indexes in place of full table scan” (Para. [0071]).
storing the hybrid inverted index, matrix, and set of reduced predicate statements, for use in evaluating the predicate statements for querying data.
Ahmed888 teaches storing the index, matrix, and reduced predicates for using in evaluating the predicate statements of a received query (Paras. [0293]-[0296]).

Fontoura et al. (U.S. Pre-Grant Publication No. 2011/0213660, hereinafter referred to as Fontoura) teaches a method for automatic matching of contracts to inventory using a fixed-length complex predicate representation. An item of inventory is described as a Boolean expression, which is converted into a multi-level, alternating AND/OR impression tree representation with leaf nodes representing conjuncts. Processing the conjuncts of the tree through a contract index results in retrieving a set of candidate contracts that match the at least some but not necessarily all impression tree leaf node predicates. Next, an AND/OR contract tree representation is constructed with each contract tree leaf node having a label representing a projection onto a discrete set of ordered symbols. Contracts with projections that cover the entire range of discrete set of ordered symbols are deemed to satisfy the item of inventory. Implementation of the contract index includes retrieval techniques to support multi-valued predicates as well as confidence threshold functions using a multi-level tree representation of multi-valued predicates.

Ahmed et al. (U.S. Pre-Grant Publication No. 2014/0379690) teaches a method, apparatus, and stored instructions are provided for transforming an initial query by eliminating a subquery nested within the initial query.

Beavin et al. (U.S. Pre-Grant Publication No. 2009/0063397) teaches a query engine determining whether a first OR predicate and a second OR predicate map to a shared index.  Responsive to the query engine determining that the first OR predicate and the second OR predicate map to the shared index, the first OR predicate and the second OR predicate are ordered in an ascending sequence.

Bendel et al. (U.S. Pre-Grant Publication No. 2011/0078134) teaches a method for dictionary encoding data without using three-valued logic is provided.  According to one embodiment of the invention, a method includes encoding data in a database table using a dictionary, wherein the data includes values representing NULLs.  A query having a predicate is received and the predicate is evaluated on the encoded data, whereby the predicate is evaluated on both the encoded data and on the encoded NULLs.

Krishna et al. (U.S. Pre-Grant Publication No. 2012/0089594) teaches a method of performing a database join is provided herein.  The method includes receiving a query.  The query may specify a join of a first table and a second table.  The method further includes determining a new predicate based on a mapping between a first column of the first table and a second column of the second table for a plurality of tuples of the join.

Lang et al. (U.S. Pre-Grant Publication No. 2012/0173517) teaches compressing results of a join query.  A join order of a result set comprising multiple tuples is determined from the join query, and a nested hierarchy of dictionaries is maintained based on the join order.  The nested hierarchy of dictionaries is used to encode each of the tuples of the result set so as to produce an encode tuple, and each of the encoded tuples is transmitted to a client system.

Marwah et al. (U.S. Pre-Grant Publication No. 2015/0032763) teaches a method and apparatus is provided for optimizing queries received by a database system that relies on an intelligent data storage server to manage storage for the database system.  Storing compression units in hybrid columnar format, the storage manager evaluates simple predicates and only returns data blocks containing rows that satisfy those predicates.  The hybrid columnar format enables optimizations that provide better performance when processing typical database workloads including both fetching rows by identifier and performing table scans.

Vissilvitskii et al. (U.S. Pre-Grant Publication No. 2011/0016109) teaches a method for indexing advertising contracts for rapid retrieval and matching in order to match only the top N satisfying contracts to advertising slots.  Descriptions of advertising contracts include logical predicates indicating weighted applicability to a particular demographic.  Descriptions of advertising slots also contain logical predicates indicating weighted applicability to particular demographics, thus matches are performed on the basis of a weighed score of intersecting demographics.

Non-Patent Literature C. Mohan , Don Haderle , Yun Wang , Josephine Cheng, "Single table access using multiple indexes: Optimization, execution, and concurrency control techniques", In Proc. International Conference on Extending Database Technology, pages 29-43 (Year: 1990) teaches efficient handling of record ID lists, elimination of some locking, and determination of how many and which indexes to use in single table access using multiple indexes.

Fender et al. (U.S. Pre-Grant Publication No. 2020/0341981) teaches approaches that may be used to substitute a semi-join operator with an inner-join operator and may be used to transform and optimize representations of queries.

Demir (U.S. Pre-Grant Publication No. 2015/0356140) teaches receiving an input parameter in an initial query for querying an array in a hierarchical data object stored in a table of a relational database, and transforming the initial query into a transformed query configured to place all elements of the array into a different table and to apply a sub-query against the table for the input parameter. Once transformed, predicate evaluation logic of a relational engine of the relational database is applied to the transformed query that is then mapped to the initial query. Finally, responsive to receiving a subsequent instance of the initial query, the mapping is referred to in order to replace the initial query with the transformed query and to subsequently apply the predicate evaluation logic to the transformed query.The reference further teaches a database organized in terms of the relational model is a relational database which, in most cases, use the structured query language (SQL) data definition and query language. To that end, a table in an SQL database schema corresponds to a predicate variable; the contents of a table to a relation; key constraints, other constraints, and SQL queries correspond to predicates.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
7/30/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154